Exhibit 10.34

AMENDMENT NO. 3 TO THE

BRIDGE CREDIT AGREEMENT

Dated as of December 20, 2007

AMENDMENT NO. 3 TO THE BRIDGE CREDIT AGREEMENT among Jabil Circuit, Inc., a
Delaware corporation (the “Borrower”), the banks, financial institutions and
other institutional lenders parties to the Credit Agreement referred to below
(collectively, the “Lenders”) and Citicorp North America, Inc., as agent (the
“Agent”) for the Lenders.

PRELIMINARY STATEMENTS:

(1) The Borrower, the Lenders and the Agent have entered into a Bridge Credit
Agreement dated as of December 21, 2006, as amended by the Letter Amendment and
Waiver dated as of January 11, 2007 and the Letter Amendment and Waiver dated as
of May 2, 2007 (such Credit Agreement, as so amended, the “Credit Agreement”).
Capitalized terms not otherwise defined in this Amendment have the same meanings
as specified in the Credit Agreement.

(2) The Borrower and the Lenders have agreed to further amend the Credit
Agreement as hereinafter set forth.

SECTION 1. Amendments to Credit Agreement. The Credit Agreement is, effective as
of the date hereof and subject to the satisfaction of the conditions precedent
set forth in Section 2, hereby amended as follows:

(a) The definitions of “Applicable Margin”, “Applicable Percentage” and
“Termination Date” in Section 1.01 are amended in full to read as follows:

“Applicable Margin” means as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below,
provided that the Applicable Margin shall be increased on and after March 20,
2008 by 0.25% per annum:

 

Public Debt Rating S&P/Moody’s

  

Applicable Margin for

Base Rate Advances

   

Applicable Margin for

Eurodollar Rate Advances

 

Level 1

BBB or Baa2 or above

   0.300 %   1.300 %

Level 2

BBB- or Baa3

   0.375 %   1.375 %

Level 3

BB+ and Baa3 or BBB- and Ba1

   0.500 %   1.500 %

Level 4

BB+ or Ba1

   0.625 %   1.625 %

Level 5

BB or Ba2

   1.000 %   2.000 %

Level 6

Lower than Level 5

   1.500 %   2.500 %

“Applicable Percentage” means, as of any date a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below, provided that the Applicable Percentage shall be increased on and after
March 20, 2008 by 0.05% per annum:



--------------------------------------------------------------------------------

Public Debt Rating S&P/Moody’s

  

Applicable

Percentage

 

Level 1

BBB or Baa2 or above

   0.150 %

Level 2

BBB- or Baa3

   0.175 %

Level 3

BB+ and Baa3 or BBB- and Ba1

   0.200 %

Level 4

BB+ or Ba1

   0.225 %

Level 5

BB or Ba2

   0.300 %

Level 6

Lower than Level 5

   0.550 %

“Termination Date” means the earlier of June 17, 2008 and the date of
termination in whole of the Commitments pursuant to Section 2.04 or 6.01.

(b) Section 2.01 is amended by deleting therefrom the proviso at the end
thereof.

(c) Section 2.03 is amended by adding to the end thereof a new clause (c) to
read as follows:

(c) Extension Fee. The Borrower agrees to pay to the Agent for the account of
each Lender on March 20, 2008 a fee equal to 0.625% of such Lender’s Commitment
in effect on such date.

(d) Section 2.04(b) is deleted in full.

(e) Section 2.09(b) is deleted in full.

(f) Section 2.16 is amended in full to read as follows:

SECTION 2.16. Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) solely for general
corporate purposes of the Borrower and its Subsidiaries.

(g) Section 3.03(a) is amended by adding to the end thereof a new clause
(iii) to read as follows:

(iii) the commitments of the lenders under the Borrower’s Amended and Restated
Five Year Credit Agreement dated as of July 19, 2007 have been fully drawn.

(h) Section 4.01(e) is amended in full to read as follows:

(e) The Consolidated balance sheet of the Borrower and its Subsidiaries as at
August 31, 2007, and the related Consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of KPMG LLP, independent public accountants, copies of
which have been furnished to each Lender, fairly present, other than as
disclosed to the Lenders prior to the date hereof, the Consolidated financial
condition of the Borrower and its Subsidiaries as at such dates and the
Consolidated results of the operations of the Borrower and its Subsidiaries for
the periods ended on such dates, all in accordance with United States generally
accepted accounting principles consistently applied. Since August 31, 2007,
there has been no Material Adverse Change other than as disclosed to the Lenders
prior to the date hereof.

 

2



--------------------------------------------------------------------------------

(i) Section 4.01(i) is amended in full to read as follows:

(i) No information, exhibit or report furnished by or on behalf of the Borrower
to the Agent or any Lender pursuant to the terms of this Agreement contained any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements made therein not misleading, other than as
disclosed to the Lenders prior to the date hereof.

(j) Schedule I is amended in full to read as set forth as Schedule A to this
Amendment.

SECTION 2. Conditions of Effectiveness. This Amendment shall become effective as
of the date first above written when, and only when, on or before December 20,
2007 the Agent shall have received counterparts of this Amendment executed by
the Borrower and all of the Lenders, and the Agent shall have additionally
received all of the following documents, each such document (unless otherwise
specified) dated the date of receipt thereof by the Agent (unless otherwise
specified) and in sufficient copies for each Lender, in form and substance
satisfactory to the Agent (unless otherwise specified) and in sufficient copies
for each Lender:

(a) Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Amendment and all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Amendment.

(b) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Amendment and the other documents to be delivered
hereunder.

(c) Favorable opinions of Holland & Knight LLP, counsel for the Borrower, and
the general counsel of the Borrower, substantially in the form of Exhibits D-1
and D-2 to the Credit Agreement, respectively, and as to such other matters as
any Lender through the Agent may reasonably request.

(d) A certificate signed by a duly authorized officer of the Borrower stating
that no event has occurred and is continuing.

This Amendment is subject to the provisions of Section 8.01 of the Credit
Agreement.

SECTION 3. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a) The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

(b) The execution, delivery and performance by the Borrower of this Amendment,
and the consummation of the transactions contemplated hereby, are within the
Borrower’s corporate powers, have been duly authorized by all necessary
corporate action, and do not contravene (i) the Borrower’s charter or by-laws or
(ii) any material law or any material contractual restriction binding on or
affecting the Borrower.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Borrower of this
Amendment.

(d) This Amendment has been duly executed and delivered by the Borrower. The
Credit Agreement, as amended hereby, is the legal, valid and binding obligation
of the Borrower enforceable against the Borrower in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or law).

 

3



--------------------------------------------------------------------------------

(e) The Consolidated balance sheet of the Borrower and its Subsidiaries as at
August 31, 2007, and the related Consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of KPMG LLP, independent public accountants, copies of
which have been furnished to each Lender, fairly present, other than as
disclosed to the Lenders prior to the date hereof, the Consolidated financial
condition of the Borrower and its Subsidiaries as at such dates and the
Consolidated results of the operations of the Borrower and its Subsidiaries for
the periods ended on such dates, all in accordance with United States generally
accepted accounting principles consistently applied. Since August 31, 2007,
there has been no Material Adverse Change other than as disclosed to the Lenders
prior to the date hereof.

(f) There is no pending or, to the Borrower’s knowledge, overtly threatened
action, suit, investigation, litigation or administrative or judicial
proceeding, including, without limitation, any Environmental Action, affecting
the Borrower or any of its Subsidiaries before any court, governmental agency or
arbitrator that (i) could be reasonably likely to have a Material Adverse Effect
(other than the Disclosed Litigation), and there has been no material adverse
change in the status, or financial effect on the Borrower or any of its
Subsidiaries, of the Disclosed Litigation from that described on
Schedule 3.01(b) hereto or (ii) purports to affect the legality, validity or
enforceability of this Agreement or any Note or the consummation of the
transactions contemplated hereby.

(g) No information, exhibit or report furnished by or on behalf of the Borrower
to the Agent or any Lender in connection with the negotiation of this Amendment
or pursuant to the terms of the Credit Agreement contained any untrue statement
of a material fact or omitted to state a material fact necessary to make the
statements made therein not misleading, other than as disclosed to the Lenders
prior to the date hereof.

SECTION 4. Reference to and Effect on the Credit Agreement and the Notes. (a) On
and after the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the Notes to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment.

(b) The Credit Agreement and the Notes, as specifically amended by this
Amendment, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent under the Credit Agreement, nor constitute a
waiver of any provision of the Credit Agreement.

SECTION 5. Costs and Expenses. The Borrower agrees to pay on demand all costs
and expenses of the Agent in connection with the preparation, execution,
delivery and administration, modification and amendment of this Amendment and
the other instruments and documents to be delivered hereunder (including,
without limitation, the reasonable fees and expenses of counsel for the Agent)
in accordance with the terms of Section 8.04 of the Credit Agreement.

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

4



--------------------------------------------------------------------------------

SECTION 7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

JABIL CIRCUIT, INC. By  

/s/ Sergio A. Cadavid

Name:   Sergio A. Cadavid Title:   Treasurer

CITICORP NORTH AMERICA, INC.,

as Agent and as Lender

By  

/s/ Kevin Ege

Name:   Kevin Ege Title:   Vice President JPMORGAN CHASE BANK, N.A. By  

/s/ Brian McDougal

Name:   Brian McDougal Title:   Vice President THE ROYAL BANK OF SCOTLAND PLC By
 

/s/ Eddie Dec

Name:   Eddie Dec Title:   Senior Vice President ABN AMRO BANK N.V. By  

/s/ Donald Sutton

Name:   Donald Sutton Title:   Managing Director By  

/s/ Patricia Christy

Name:   Patricia Christy Title:   Director SUNTRUST BANK By  

/s/ Robert W. Maddox

Name:   Robert W. Maddox Title:   Vice President

 

5



--------------------------------------------------------------------------------

SCHEDULE A TO AMENDMENT

SCHEDULE I

JABIL CIRCUIT, INC.

BRIDGE CREDIT AGREEMENT

APPLICABLE LENDING OFFICES

 

Name of Initial Lender

  

Commitment

  

Domestic Lending Office

  

Eurodollar Lending Office

Citicorp North America, Inc.    $70,000,000   

2 Penns Way, Suite 200

New Castle, DE 19720

Attn: Christina Quezon

T: 302 894-6037

F: 212 994-0961

  

2 Penns Way, Suite 200

New Castle, DE 19720

Attn: Christina Quezon

T: 302 894-6037

F: 212 994-0961

JPMorgan Chase Bank, N.A.    $70,000,000   

One Bank One Plaza

Mail Code IL1-0010

Chicago, IL 60670

Attn: Tess Siao

T: 312 385-7051

F: 312 385-7097

  

One Bank One Plaza

Mail Code IL1-0010

Chicago, IL 60670

Attn: Tess Siao

T: 312 385-7051

F: 312 385-7097

The Royal Bank of Scotland plc    $34,000,000   

101 Park Avenue

New York, NY 10178

Attn: Brett Hudak

T: 212 401-1439

F: 212 401-1494

  

101 Park Avenue

New York, NY 10178

Attn: Brett Hudak

T: 212 401-1439

F: 212 401-1494

ABN AMRO Bank N.V.    $13,000,000   

540 West Madison Street

Suite 2100

Chicago, IL

Attn: Loan Administration

T: 312 992-5152

F: 312 992-5157

  

540 West Madison Street

Suite 2100

Chicago, IL

Attn: Loan Administration

T: 312 992-5152

F: 312 992-5157

SunTrust Bank    $13,000,000   

200 South Orange Avenue

Orlando, FL 32812

Attn: Lois Keezel

T: 407 237-4855

F: 407 237-5342

  

200 South Orange Avenue

Orlando, FL 32812

Attn: Lois Keezel

T: 407 237-4855

F: 407 237-5342

Total of Commitments:    $200,000,000      

 

6